Citation Nr: 1121021	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10 35-908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder, to include as secondary to asbestos, welding dust and fumes, or smoking. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1945 to June 1949 and from November 1952 to September 1954, with additional reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection a lung disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claim. 

Service connection for a lung disorder was originally denied in a May 1978 rating decision.  The RO and the Board declined to reopen the claim on several occasions thereafter, most recently in a September 1994 rating decision.

The notice requirements of the law require VA to look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran has not yet been notified as to the specific evidence necessary to reopen his claim for service connection.  On remand, the Veteran should be so notified. 

VA has a duty to assist the Veteran in obtaining evidence necessary to reopen his previously denied claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In October 2010, the Veteran submitted a statement that he had undergone a recent chest X-ray at the VA medical center that showed thickening of the right lung.  Because the Veteran contends that the record further supports his claim, on remand the pertinent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) that:  (1) notifies the Veteran of the evidence and information necessary to reopen the claim for service connection for a lung disorder, (i.e., describes what new and material evidence is under the current standard); and (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (i.e., a medical opinion relating the Veteran's current lung disorder to in-service asbestos exposure, welding dust and fumes, or smoking or secondhand smoke, or a medical opinion stating that the Veteran's current lung disorder pre-existed his service and was permanently worsened beyond the normal progression of the disease by service). 

2.  Obtain and associate with the claims folder any VA medical records since April 2008, to specifically include any October 2010 VA medical records of a chest X-ray and treatment for a lung disorder.  All attempts to secure those records must be documented in the claims folder. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

